Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed June 16, 2021 has been entered. Claims 1-9, 11-14, and 23-25 are pending in the application. Applicant' s amendments to the claims have/have not overcome every objection and 112(b) rejection previously set forth in the Non-final Office Action mailed November 09, 2021.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 8-9, 11, and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bogdanovich (US 2016/0120470) in view of Carter (US 2016/0367202) and further in view of Witten (US 2011/0145969) and further in view of Kroner (US 2013/0116514).
Regarding claim 1, Bogdanovich discloses a garment system (50, Fig 2A), comprising: a fabric (52, Fig 2A) for being worn on a body of a wearer, wherein the fabric comprises one or more layers for layering over the body, at least one layer of the fabric comprising a conductive material (Para 0119); a plurality of sensors (116, 130, 134, Fig 2A-2B) distributed in and integrated within the fabric (Para 0053, lines 1-5; “components found within the garment”), wherein the sensors are configured to collect data for a plurality of biometric properties of the wearer of the fabric (Para 0057), wherein at least one of the plurality of sensors (116, Fig 2A) is configured to respectively collect first data for measuring a first biometric property of the plurality of biometric properties according to movement of the conductive material (Para 0124-0125), wherein at least one of the plurality of sensors (130, Fig 2A) comprises an inertial measurement unit (IMU) for collecting IMU data that corresponds to another of the plurality of biometric properties (Para 0080), and wherein at least one of the plurality of sensors (134, Fig 2B) comprises a GPS monitor for collecting GPS data (Para 0082); a processor (114, Fig 2B) supported by the fabric and configured to receive and process the first data, the IMU data, and the GPS data from the plurality of sensors (Para 0064), including assessing at least one vital sign using the first data (Para 0127-0128), including assessing a body position of the wearer of the fabric using the IMU data (Para 0080), and including assessing a location of the wearer using the GPS data (Para 0082); 2and 2wherein the processor is configured to provide an output indicative of an assessed condition of the wearer based on a combination of the at least one vital sign, the body position, and the location of the wearer assessed by the processor (Para 0123; data is procured from the sensors and put through an algorithm to get a processed output which is indicative of a current condition of the wearer).
Bogdanovich discusses assigning a time stamp to the current received from the RMS sensors 116 as discussed in Para 0126, however, Bogdanovich is silent whether the GPS or IMU data are time stamped and is silent regarding synchronizing the data to a common clock of the processor. Additionally, Bogdanovich is silent regarding a fluid delivery system for selectively providing fluid injection into the body of the wearer, the fluid delivery system including an injector assembly with an injector and a chamber, the injector assembly supported by the fabric to position the injector toward the body, the injector configured for selectively penetrating the skin of the wearer and injecting fluid from the chamber into the body of the wearer when the injection assembly is activated and wherein the processor is configured to control activation of the injector assembly based on at least one of the assessed vital sign, the assessed body position, and the assessed location.
Carter teaches a system (See system of Fig 15; Para 0137) comprising a plurality of sensors for measuring body position, location, and vital signs (Para 0145-0146) and processor (260, Fig 15), wherein the data is time stamped and synchronized to a common clock of the processor (Para 0157).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors and processor disclosed by Bogdanovich to incorporate a time stamp system so that multiple data streams may be synchronized to be able to record and analyze data to identify trends that may lead to adverse events (Para 0009; Para 0157).
The modified invention of Bogdanovich and Carter disclose all of the elements of the invention as discussed above, however, it is silent regarding a fluid delivery system for selectively providing fluid injection into the body of the wearer, the fluid delivery system including an injector assembly with an injector and a chamber, the injector assembly supported by the fabric to position the injector toward the body, the injector configured for selectively penetrating the skin of the wearer and injecting fluid from the chamber into the body of the wearer when the injection assembly is activated and wherein the processor is configured to control activation of the injector assembly based on at least one of the assessed vital sign, the assessed body position, and the assessed location.
Witten teaches a garment system (12, Fig 1) for being worn on a body of a wearer (Para 0015) comprising a fluid delivery system (18, Fig 2) for selectively providing fluid injection into the body of the wearer (Para 0017), the fluid delivery system including an injector assembly (18 and 20, Fig 3) with an injector (20, Fig 3) and a chamber (18, Fig 3), the injector assembly supported by the fabric to position the injector toward the body (Para 0016; the inner pocket 16 and access port 19 supports the injector assembly 18 and injector 20), the injector configured for selectively penetrating the skin of the wearer (Para 0017) and injecting fluid from the chamber into the body of the wearer when the injection assembly is activated (Para 0017).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the garment system disclosed by Bogdanovich and Carter to further include an injector assembly, pocket arrangement, and access port as taught by Witten in order to have a portable medical device conveniently and effectively carried by a patient while bring concealed (Para 0004).
The modified invention of Bogdanovich, Carter, and Witten disclose all of the elements of the invention as discussed above, however, it is silent regarding the processor is configured to control activation of the injector assembly based on at least one of the assessed vital sign, the assessed body position, and the assessed location.
Kroner teaches a garment system for being worn on a body of a wearer (Para 0077) comprising a plurality of sensors for detecting a physiological condition of the wearer (Para 0068) and an injector assembly (314, Fig 3); wherein a processor (302, Fig 3) is configured to control activation of the injector assembly based on one of the assessed vital sign (Para 0123).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the injector assembly and processor disclosed by Bogdanovich, Carter, and Witten to have a processor that controls the activation of the injector assembly based on an assessed condition as taught by Kroner in order to have a system that provide timely intervention and treatment of an assessed condition (Para 0004 and 0021).
Regarding claim 2, the modified invention of Bogdanovich, Carter, Witten, and Kroner discloses the processor is integrated in the fabric (Para 0076, lines 1-2 -Bogdanovich).
Regarding claim 3, the modified invention of Bogdanovich, Carter, Witten, and Kroner discloses the processor is coupled to the sensors with one or more wires distributed through the fabric (Par 0075; See Fig 4 -Bogdanovich).
Regarding claim 4, the modified invention of Bogdanovich, Carter, Witten, and Kroner discloses the processor is wirelessly coupled to the sensors (Para 0077, lines 3-5 and Para 0116, lines 1-4 -Bogdanovich).
Regarding claim 5, the modified invention of Bogdanovich, Carter, Witten, and Kroner discloses the at least one layer of the fabric comprising the conductive elastic material is configured to be in contact with a skin of the wearer of the fabric (Para 0120 - Bogdanovich).
Regarding claim 8, the modified invention of Bogdanovich, Carter, Witten, and Kroner discloses at least one of the sensors comprises a heart rate monitor (Para 0057 -Bogdanovich).
Regarding claim 9, the modified invention of Bogdanovich, Carter, Witten, and Kroner discloses at least one of the sensors comprises a respiration monitor (Para 0057 -Bogdanovich).
Regarding claim 11, the modified invention of Bogdanovich, Carter, Witten, and Kroner discloses a port (19, Fig 2 -Witten) in the fabric (Para 0016 -Witten), wherein the port provides an opening through at least one layer of the fabric to expose the body to the injector (20, Fig 3 -Witten), the injector assembly supported by the fabric with the injector directed into the port (Para 0016 -Witten).
Regarding claim 23, the modified invention of Bogdanovich, Carter, Witten, and Kroner discloses the processor (114, Fig 2B -Bogdanovich) is configured to provide a three- dimensional image output of the wearer in space relative to other objects according to a combination of the IMU data and the GPS data (Para 0081 -Bogdanovich).
Regarding claim 24, the modified invention of Bogdanovich, Carter, Witten, and Kroner discloses the processor (114, Fig 2B -Bogdanovich) is configured to monitor a current that is run through at least some of the conductive material to obtain current information, and wherein the processor is configured to assess at least one of the vital sign (“breathing information”), the IMU data, and the location of the wearer according to the current information (Para 0099 -Bogdanovich).
Regarding claim 25, Bogdanovich discloses a garment system (50, Fig 2A) comprising: a fabric (52, Fig 2A) for being worn on a body of a wearer, wherein the fabric comprises one or more layers for layering over the body, at least one layer of the fabric comprising a conductive material (Para 0119); a plurality of sensors (116, 130, 134, Fig 2A-2B) distributed in and integrated within the fabric (Para 0053, lines 1-5; “components found within the garment”), wherein the sensors are configured to collect data for a plurality of biometric properties of the wearer of the fabric (Para 0057), including first data corresponding to a vital sign of the wearer (Para 0124-0125), second data corresponding to body position of the wearer (Para 0080), and third data corresponding to location of the wearer (Para 0082); a processor (114, Fig 2B) supported by the fabric and configured to receive and process the data from the plurality of sensors (Para 0127-0128), including assessing at least one vital sign using the first data (Para 0124-0125), including assessing a body position of the wearer of the fabric using the second data (Para 0080), and including assessing a location of the wearer using the third data (Para 0082); and wherein the processor is configured to provide an output indicative of an assessed condition of the wearer based on a combination of the at least one vital sign, the body position, and the location of the wearer assessed by the processor (Para 0123; data is procured from the sensors and put through an algorithm to get a processed output which is indicative of a current condition of the wearer).
Bogdanovich discusses assigning a time stamp to the current received from the RMS sensors 116 as discussed in Para 0126, however, Bogdanovich is silent whether the GPS or IMU data are time stamped and is silent regarding synchronizing the data to a common clock of the processor. Additionally, Bogdanovich is silent regarding a fluid delivery system for selectively providing fluid injection into the body of the wearer, the fluid delivery system including an injector assembly with an injector and a chamber, the injector assembly supported by the fabric to position the injector toward the body, the injector configured for selectively penetrating the skin of the wearer and injecting fluid from the chamber into the body of the wearer when the injection assembly is activated and wherein the processor is configured to control activation of the injector assembly based on at least one of the assessed vital sign, the assessed body position, and the assessed location.
Carter teaches a system (See system of Fig 15; Para 0137) comprising a plurality of sensors for measuring body position, location, and vital signs (Para 0145-0146) and processor (260, Fig 15), wherein the data is time stamped and synchronized to a common clock of the processor (Para 0157).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors and processor disclosed by Bogdanovich to incorporate a time stamp system so that multiple data streams may be synchronized to be able to record and analyze data to identify trends that may lead to adverse events (Para 0009; Para 0157).
The modified invention of Bogdanovich and Carter disclose all of the elements of the invention as discussed above, however, it is silent regarding a fluid delivery system for selectively providing fluid injection into the body of the wearer, the fluid delivery system including an injector assembly with an injector and a chamber, the injector assembly supported by the fabric to position the injector toward the body, the injector configured for selectively penetrating the skin of the wearer and injecting fluid from the chamber into the body of the wearer when the injection assembly is activated and wherein the processor is configured to control activation of the injector assembly based on at least one of the assessed vital sign, the assessed body position, and the assessed location.
Witten teaches a garment system (12, Fig 1) for being worn on a body of a wearer (Para 0015) comprising a fluid delivery system (18, Fig 2) for selectively providing fluid injection into the body of the wearer (Para 0017), the fluid delivery system including an injector assembly (18 and 20, Fig 3) with an injector (20, Fig 3) and a chamber (18, Fig 3), the injector assembly supported by the fabric to position the injector toward the body (Para 0016; the inner pocket 16 and access port 19 supports the injector assembly 18 and injector 20), the injector configured for selectively penetrating the skin of the wearer (Para 0017) and injecting fluid from the chamber into the body of the wearer when the injection assembly is activated (Para 0017).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the garment system disclosed by Bogdanovich and Carter to further include an injector assembly, pocket arrangement, and access port as taught by Witten in order to have a portable medical device conveniently and effectively carried by a patient while bring concealed (Para 0004).
The modified invention of Bogdanovich, Carter, and Witten disclose all of the elements of the invention as discussed above, however, it is silent regarding the processor is configured to control activation of the injector assembly based on at least one of the assessed vital sign, the assessed body position, and the assessed location.
Kroner teaches a garment system for being worn on a body of a wearer (Para 0077) comprising a plurality of sensors for detecting a physiological condition of the wearer (Para 0068) and an injector assembly (314, Fig 3); wherein a processor (302, Fig 3) is configured to control activation of the injector assembly based on one of the assessed vital sign (Para 0123).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the injector assembly and processor disclosed by Bogdanovich, Carter, and Witten to have a processor that controls the activation of the injector assembly based on an assessed condition as taught by Kroner in order to have a system that provide timely intervention and treatment of an assessed condition (Para 0004 and 0021).
Regarding claim 26, the modified invention of Bogdanovich, Carter, Witten, and Kroner discloses a port (19, Fig 3 -Witten) in the fabric, wherein the port provides an opening through at least one layer of the fabric to expose the body to the injector (20, Fig 3 -Witten), the injector assembly supported by the fabric with the injector directed into the port (Para 0016 -Witten).
Regarding claim 27, the modified invention of Bogdanovich, Carter, Witten, and Kroner discloses the port (19, Fig 3 -Witten) includes a base that is attached to the fabric, the base (“sewn buttonhole”, Para 016 -Witten) having a rigidity that is greater than that of the fabric (as evidenced by Wikipedia, a Buttonhole has “a bar of stitches at either side of them. This is a row of perpendicular hand or machine stitching to reinforce the raw edges of the fabric” and this would have a greater rigidity than the surrounding fabric), the injector assembly attached to the base (Para 0016 -Witten).
Regarding claim 28, the modified invention of Bogdanovich, Carter, Witten, and Kroner discloses the injector assembly (18 and 20, Fig 2 -Witten) is removably attached to the base (Para 0016; Since the device is placed in the inner pocket 16, it can be removed).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bogdanovich (US 2016/0120470) in view of Carter (US 2016/0367202) and further in view of Witten (US 2011/0145969) and further in view of Kroner (US 2013/0116514) and further in view of Dietz (US 6640202).
Regarding claim 6, the modified invention of Bogdanovich, Carter, Witten, and Kroner discloses the at least one layer of the fabric comprises at least two sensors (120, Fig 11 -Bogdanovich) of the plurality of sensors coupled together with a first portion of the conductive elastic material (See annotated Fig. 11 below -Bogdanovich) and at least two sensors of the plurality of sensors coupled together with a second portion of the conductive elastic material (See annotated Fig. 11 below -Bogdanovich), the first portion of the conductive elastic material being oriented in a first direction in the fabric and the second portion of the conductive elastic material being oriented in a second direction in the fabric (See annotated Fig. 111 below -Bogdanovich) for monitoring respiration (Para 0099 –Bogdanovich), however, Bogdanovich is silent regarding 3wherein the processor is configured to determine a three-dimensional motion image according to a combination of data from the first portion and the second portion of the conductive elastic material.

    PNG
    media_image1.png
    732
    586
    media_image1.png
    Greyscale

Dietz teaches a system (140, Fig 1) comprising a fabric (Col 4, lines 25-29) with conductive elastic material (122 and 124, Fig 14) and a plurality of sensors (120, Fig 1) wherein at least two sensors of the plurality of sensors coupled together with a first portion of the conductive elastic material (See annotated Fig 1 below) and at least two sensors of the plurality of sensors coupled together with a second portion of the conductive elastic material (See annotated Fig 1 below), the first portion of the conductive elastic material being oriented in a first direction in the fabric and the second portion of the conductive elastic material being oriented in a second direction in the fabric (See annotated Fig 1 below) and 3wherein the processor is configured to determine a three-dimensional motion image according to a combination of data from the first portion and the second portion of the conductive elastic material (Col 2, lines 40-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductive material, sensors, and processor disclosed by Bogdanovich, Carter, Witten, and Kroner to be substituted with the conductive elastic material and sensors arranged and configured with the processor to output a three-dimensional motion image as taught by Dietz in order to have a system that provides a simple and cost effective solution for effective kinematics training methods and a host of other applications (Col 1, lines 41-49).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bogdanovich (US 2016/0120470) in view of Carter (US 2016/0367202) and further in view of Witten (US 2011/0145969) and further in view of Kroner (US 2013/0116514) and in further view of Romem (US 2014/0206948).
Regarding claim 7, the modified invention of Bogdanovich, Carter, Witten, and Kroner discloses the processor is configured to provide the output based on a plurality of vital signs and the body position assessed by the processor (Para 0123 – Bogdanovich), however, it is silent regarding the output including at least three triaged, assessed conditions of the wearer the at least three triaged, assessed conditions including a medical warning condition of the wearer, a medical alert condition of the wearer, and a medical emergency of the wearer
Romem teaches a system (100, Fig 1) comprising a plurality of sensors (120, 130, 140, 150 and 160, Fig 1) and a processor (510, Fig 1) wherein the processor is configured to provide an output (“personal-alert”, Para 0161; Also “issuing an alert” in see Fig 5) wherein the output including at least three triaged, assessed conditions of the wearer the at least three triaged, assessed conditions including a medical warning condition of the wearer (“green-alert level”, Para 0250), a medical alert condition of the wearer (“yellow-alert level”, Para 0252), and a medical emergency of the wearer (“red-alert level”, Para 0253).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor disclosed by Bogdanovich, Carter, Witten, and Kroner to be able to select and issue an alert type based on physiological and motion data thresholds as taught by Romem in order to have a system that can alert a user upon detecting a potentially health hazardous situation (Para 0160).
Claims 13 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Bogdanovich (US 2016/0120470) in view of Carter (US 2016/0367202) and further in view of Witten (US 2011/0145969) and further in view of Kroner (US 2013/0116514) and further in view of Henderson (US 2015/0217063).
Regarding claim 13, the modified invention of Bogdanovich, Carter, Witten, and Kroner discloses all of the elements of the invention as discussed above, however, is silent regarding the injector assembly includes a trigger configured to be manually actuated to activate the injection assembly, the injector assembly including a safety feature having a safe position preventing actuation of the trigger, the safety feature having an unsecured position allowing actuation of the trigger, wherein the processor is configured to control activation of the injector assembly by changing the safety feature from the safe position to the unsecured position.
Henderson teaches an injector assembly (100, Fig 1) comprising a trigger (110, Fig 1) configured to be manually actuated to activate the injection assembly, the injector assembly including a safety feature (“locking mechanism”, Para 0048, lines 7-11) having a safe position preventing actuation of the trigger, the safety feature having an unsecured position allowing actuation of the trigger, wherein the processor (“controller”, Para 0048) is configured to control activation of the injector assembly by changing the safety feature from the safe position to the unsecured position (Para 0048, lines 7-11).
Kroner teaches an alternate embodiment wherein the processor alerts the user of an assessed condition and a user 128 must manually activate the injector assembly (Para 0123, lines 9-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the injector assembly to be manually operated and comprise a locking mechanism as taught by Henderson and Kroner in order to have an injector assembly that prevents inadvertent actuation of the injector (Para 0047 -Henderson).
Regarding claim 29, the modified invention of Bogdanovich, Carter, Witten, and Kroner discloses all of the elements of the invention as discussed above, however, is silent regarding the injector assembly includes a trigger configured to be manually actuated to activate the injection assembly, the injector assembly including a safety feature having a safe position preventing actuation of the trigger, the safety feature having an unsecured position allowing actuation of the trigger, wherein the processor is configured to control activation of the injector assembly by changing the safety feature from the safe position to the unsecured position.
Henderson teaches an injector assembly (100, Fig 1) comprising a trigger (110, Fig 1) configured to be manually actuated to activate the injection assembly, the injector assembly including a safety feature (“locking mechanism”, Para 0048, lines 7-11) having a safe position preventing actuation of the trigger, the safety feature having an unsecured position allowing actuation of the trigger, wherein the processor (“controller”, Para 0048) is configured to control activation of the injector assembly by changing the safety feature from the safe position to the unsecured position (Para 0048, lines 7-11).
Kroner teaches an alternate embodiment wherein the processor alerts the user of an assessed condition and a user 128 must manually activate the injector assembly (Para 0123, lines 9-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the injector assembly to be manually operated and comprise a locking mechanism as taught by Henderson and Kroner in order to have an injector assembly that prevents inadvertent actuation of the injector (Para 0047 -Henderson).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bogdanovich (US 2016/0120470) in view of Carter (US 2016/0367202) and further in view of Witten (US 2011/0145969) and further in view of Kroner (US 2013/0116514) and further in view of Markel (US 2012/0136231).
Regarding claim 14, the modified invention of Bogdanovich, Carter, Witten, and Kroner discloses all of the elements of the invention as discussed above, however is silent regarding an environmental sensor integrated in a layer of the fabric exposed to an ambient environment surrounding the fabric, wherein the environmental sensor is configured to assess changes in one or more conditions of the ambient environment surrounding the fabric.
Markel teaches a system comprising a fabric for being worn on a body of a wearer (Para 0008), a plurality of sensors distributed in the fabric (Para 0071), and an environmental sensor (762, Fig 7) integrated in a layer of the fabric exposed to an ambient environment surrounding the fabric, wherein the environmental sensor is configured to assess changes in one or more conditions of the ambient environment surrounding the fabric (Para 0073).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bogdanovich, Carter, Witten, and Kroner to further include an environmental sensor as taught by Markel in order to have a system that gives environmental context to the physiological characteristics being measured to allow for a better diagnosis (Para 0006).
Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the subject matter of claim 30 was either not found or suggested in the prior art of record. Specifically, the art of record failed to teach the safety feature comprising a cap and a lock, the lock securing the cap to cover the trigger in the secured position, the lock releasing the cap for uncovering the trigger in the unsecured position. It would not have been obvious to modify the prior art of record to arrive at the claimed invention of claim 30 without a teaching to do so.
Response to Arguments
	Applicant’s arguments regarding the cited reference failing to teach the injector assembly supported by the fabric have been fully considered but are moot in view of the current rejection that relies on Witten and Kroner to teach the amended limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTARIUS S DANIEL/Examiner, Art Unit 3783         
/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783